DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 04/22/2020 is entered and acknowledged by the Examiner. Claims 1-12 have been amended. New claims 13-19 have been added and are currently pending in the instant application. 
Information Disclosure Statement
The information disclosure statements (IDS) filed on 05/29/2020, 07/01/2021, and 08/19/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 04/22/2020 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the noble gases" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 depends from claim 14 and is indefinite based on it’s dependency.
Allowable Subject Matter
Claims 13 and 16-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the claims, filed on 04/22/2020, have been carefully reviewed and searched.  The closest new prior art found is to US 2018/0212234 A1, hereinafter Haufe. 
Haufe discloses a milling method of silicon particles in a liquid suspension including alcohols (an oxidation medium) to form non-aggregated silicon particles having a volume-weighted particle size distribution with diameter percentiles d50 from 0.5-10 µm (See [0017], [0032], [0056], [0059], [0061] and [0062]). This disclosure fulfills the claimed step 1) as recited in claim 13.
However, Haufe failed to disclose a step of thermally treating (heat treatment) of the silicon particles obtained in step 1) at a temperature of from 300-1,100°C in an inert gas atmosphere or under reduced pressure as required in claim 13. Moreover, there is currently no prior art alone or in combination that provides a motivation to modify the method of Haufe to thermally treat the milled silicon particles as required in claim 13. Therefore, claim 13 is allowable over the prior art of record. Claims 16-19 depend from claim 13 and are allowable based on their dependencies.
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761